FILED
                    UNITED STATES COURT OF APPEALS                          JUN 07 2010

                                                                       MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                       U .S. C O U R T OF APPE ALS




LIYSA NORTHON; et al.,                          No. 07-35319

              Plaintiffs - Appellants,          D.C. No. CV-06-00851-MO
                                                District of Oregon,
  v.                                            Portland

ANN RULE, an individual; et al.,
                                                ORDER
              Defendants - Appellees.



Before:      ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

       Defendants’ motion to reconsider is granted.

       We instruct the Clerk to recall the mandate that issued on March 29, 2010,

and to withdraw the memorandum disposition filed on December 14, 2009.

       This case shall be placed on the next available argument calendar.